Exhibit PRESS RELEASE For Release:Immediately MINDEN BANCORP, INC. ANNOUNCES FILING OF FORM 15 TO DEREGISTER ITS COMMON STOCK WITH THE SEC MINDEN, LA – February 15, 2008-Minden Bancorp, Inc. (NASDAQ OTC BB: MDNB) announced today that it filed a Form 15 with the Securities and Exchange Commission to deregister its common stock from the reporting requirements of the Securities Exchange Act of 1934.The Company’s obligations to file certain reports and forms, including Form 10-KSB, Form 10-QSB and Form 8-K, with the SEC have been suspended. Jack E.
